 In the Matter of BURTON-DIXIE CORPORATIONandMATTRESS SPRINGAND BEDDING WORKERS LOCAL UNION 18.5 OF UPHOLSTERERS INTERNA-TIONAL UNION OF NORTH AMERICA, AFFILIATED WITH THE A. F. OF L.Case No. R-3,244.Decided December 10, 1941Jurisdiction:bedding and furniture manufacturing industry.Investigation and Certification of Representatives:existence of question - partiesstipulated that Company refused to accord union recognition on the groundthat it disputed the union's right to represent the employees in the unit;election necessary.-Unit Appropriate for Collective Bargaining:allproduction and maintenanceemployees, including watchmen, of the Company's Chicago plant, excludingtruck drivers, foremen, supervisors, and office and clerical employees ;agreement as to.Mr. Russell Packard,for the Board.Mr. David R. Clarke,of Chicago, Ill., for the Company.Mr. Joseph M. Jacobs by Mr. Philip D. Goodman,of Chicago, Ill.,for the Union.Mr. Reynolds C. Seitz,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn September 10, 1941, the Mattress Spring and Bedding WorkersLocal Union 185 of Upholsterers International Union of North Amer-ica, affiliated With the A. F. of L., herein called the Union, filed withthe Regional Director for the Thirteenth Region (Chicago, Illinois)a petition alleging that a question affecting commerce had arisenconcerning the representation of employees of the Burton-DigieCorporation, Chicago, Illinois, herein called the Company, and re-questing an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On October 23, 1941, the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act and Article III, Section 3, of the National LaborRelations Board Rules and Regulations-Series 2, as amended, ordered37 N. L. R. B., No. 69.-432 BURTON-DIXIE CORPORATION433`On October 27-,''1941, the Regibna'1 Director issued a notice of hear-ihb, copies of which were duly served upon the Company and theUnion.On November 4, 1941, pursuant to notice, a hearing washeld at `Chicag(Y, Illihois, beforeWill Maslow, the Trial Examinerduly designated by the Chief Trial Examiner.The Company andtheUnion were represented and participated in the hearing.Full-opportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.During the course of the hearing, the Trial Examiner made variousrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OFFACT.1.THE BUSINESS OF THE COMPANYThe parties stipulated and Nye find that the facts with regard tothe business of the Company are the same as those set forth in theBoard's Decision and Direction of Election, dated March 8, 1940.1The findings of fact set forth in that Decision and Direction of Elec-tion in the section entitled "The business of the Company" are herebyincorporated herein.The Company concedes that it is engaged in commerce within themeaning of the Act.H. TIIE ORGANIZATION INVOLVEDMattress Spring and Bedding Workers Local Union 185 of Uphol-sterers International Union of North America, affiliated with theA. F. of L., is a labor organization admitting to membership-employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONIt is stipulated among the parties that on September 10, 1941, andon several occasions and dates piior thereto, the Union asked theCompany for recognition as the exclusive bargaining agent for theemployees in the unit hereinafter found appropriate, and that the'Matter of Burton-DixieCorporationandMattress, Spring and Bedding TPo)lels Local185 "of'Upholsterers InternationalUnion of North America, affiliated with the A F of L,21 N L R: B 289 434DECISIONSOF NATIONALLABOR,RELATIONS BOARD.Company declined, to recognize the Union on: the, ground that itdisputed the. Union's right to represent the, employees in, the unit.]The evidence introduced at the hearing indicates; that: the Unionrepresents a substantial, number of employees in the unit hereinafterfound appropriate.2We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE, QUESTION CONCERNING REPRESENTATIONUPON, CODIDIERCEWe find that the question concerning 'representation which hasarisen, occuring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe parties stipulated, and we find, that all production and main-tenance employees of the Company's Chicago plant, including watch-men, but excluding truck drivers, foremen, supervisors, and officeand clerical employees constitute a unit appropriate for the pur-poses of collective bargaining.We further find that such unit willinsure the employees the full benefit of their right to collective bar-gaining, and otherwise will effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.We fur-ther find that the employees eligible to participate in the electionshall be those within the appropriate unit who were employed by theCompany during the pay-roll period immediately prior to the dateof the Direction subject to the limitations and additions set forth inthe Direction.Upon the basis of, the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Burton-Dixie Corporation, at the Chicago,.2There are appioximately 705 employeesin the unit hereinafter found appropriate.The Unionsubmittedto the Trial Examiner244 application cards bearing apparently-genuine signatureswhich,the Trial Examiner spot-checked against the pay roll. BURTON-DIXIE CORPORATION435Illinois plant, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.All production and maintenance employees of the Company'sChicago plant including watchmen, but excluding truck drivers, fore-men,,supervisor s, and office and clerical, employees, constitute aunitappropriate for, the purposes of collective bargaining within themeaning of Section 9, (b) of, the National Labor Relations Act.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Burton-Dixie Corporation, Chicago, Illinois, an election bysecret ballot shall be,conducted as, early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Thirteenth Region,acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Section 9, of said Rules and Regu-lations, among all production and maintenance employees, of the' Coin-pany's Chicago plant who were employed during the pay-roll periodimmediately preceding the date of this Direction, including watch-men and employees who did not work during such pay-roll periodbecause they were ill or on vacation or in the active military serviceor training of the United States, or temporarily laid off, but exclud-ing truck drivers, foremen, supervisors, and office and clerical em-ployees, and employees who have since quit or been discharged forcause, to determine whether or not they desire to be represented byMattress Spring and Bedding Workers Local Union 185 of Uphol-sterers InternationalUnion of North America, affiliated with theA. F. of L., for the purposes of collective bargaining.